Earl Warren: Number 509, The City of Tacoma, Petitioner, versus the Taxpayers of Tacoma, Washington and Robert Schoettler. Mr. Ely.
Northcutt Ely: Mr. Chief Justice, may it please the Court. The Supreme Court of the State of Washington at the instance of the State of Washington, they're enjoying the financing and construction by the City of Tacoma of a power project which had been licensed to 1952 by the Federal Power Commission for a construction upon the Cowlitz River in that State, navigable waters of the United States, and the tributary of the Columbia. The Court did so upon the sole ground that Section 21 of the Federal Power Act which provides that licensees may exercise the right of eminent domain, did not and could not authorize Tacoma to condemn a state-owned fish hatchery which is located within the reservoir area and which the project would inundate in the absence of state legislation authorizing a municipality to condemn state-owned lands devoted to a public use.
Felix Frankfurter: I ought to know, but I don't.When was it -- what was the tenure of this -- the period for this license?
Northcutt Ely: Fifty years, Your Honor.
Felix Frankfurter: Fifty years, the usual one.
Northcutt Ely: Yes, sir. We are here on certiorari to that judgment. This, however, is not a condemnation action, but a declaratory judgment proceeding which Tacoma initiated to validate a bond issue for a construction of the licensed project after the license was issued. The State intervened or was added as a defendant upon motion of the State Department of Game and Fishery alleging the violation of its laws and the taking of its property. This was after the State had unsuccessfully appealed from the Power Commission's order to the Ninth Circuit Court of Appeals and after that Court had sustained the order in a proceeding under Section 313 (b) of the Federal Power Act. This Court denied certiorari in that case. The facts are as follows. On August 6, 1948, 10 years ago, Tacoma filed with the Federal Power Commission the required declaration of intention under Section 23 (b) of the Federal Power Act, and the Commission found that the Cowlitz River was navigable waters of the United States that the project would affect this navigable capacity and the interest of interstate and foreign commerce. It required a license. It entered an order accordingly in March of 1949 and in that order, described the Cowlitz River that appears in your record as a stream with the flow of approximately 10,000 cubic feet per second that is junctioned with the Columbia. The Cowlitz is consequently an important stream. That flow is about seven-eighths of the flow of the Potomac at Washington and is about equal to the flow of the Mississippi at St. Paul. Tacoma thereupon -- thereupon filed its application for a license. The project as described by the Commission in the subsequent proceedings in hearings before the Commission would consist of two dams; Mayfield Dam which is 52 miles upstream from the junction with the Columbia, which would rise 240 feet above bedrock and the Mossyrock Dam, 13 1/2 miles further upstream which would rise 510 feet. The project would cost $146 million and would generate ultimately 460,000 kilowatts. It would be interconnected through the Bonneville system with the entire Pacific Northwest. By a comparison, this project is slightly less than the installed capacity of the Bonneville Dam which is just over 500,000 kilowatts. The Commission ordered this license issued after hearing objections by the State of Washington. The objections were of two kinds. First, that the project would violate the State's laws. It pleaded six of them, including specifically a statute which declared the Cowlitz River to be a fish sanctuary for the protection of anadromous fish, that is, those which spawned in the fresh water, go to the sea, and return to spawn again, which would hatch them, I should say in fresh water, and that that statute prohibited the construction of any dam higher than 25 feet. A second group of objections was that the downstream dam, Mayfield, would inundate state-owned lands including a game-fish hatchery. The State alleged and its evidence show that the Mayfield Dam were it to create a reservoir which would extend about 400 feet beyond this hatchery and would inundate it. That is beyond the hatchery buildings. Tacoma in these proceedings, offered to replace the hatchery. The State declined to accept the replacement. The State's allegation before the Commission appears at page 292 of your record and is preserved there by the dissenting opinion below. The State alleged before the Power Commission, quote “That the reservoirs which would be created by the proposed dams would inundate a valuable and irreplaceable fish hatchery owned by the State of Washington, as well as much productive spawning areas.” It is this same hatchery which brings us here today. Tacoma offered, as I say, to replace that hatchery. The Commission refused. The Commission in its order issuing a license, found in the language of Section 4 (e) of the Federal Power Act, that this project would affect navigable waters of the United States and the interest of interstate and foreign commerce reiterating the finding it had made on the initial tender under 23 (b) and that in the terms of Section 10 (a) of the Act, the project best adapted to a comprehensive plan for improving or developing the waterway involved for the use or benefit of interstate or foreign commerce, for the improvement and utilization of water power development, for the conservation and preservation of fish and wildlife resources, and for other beneficial public uses including recreational purposes.
Felix Frankfurter: Am I -- am I justified in I'm inferring to what you didn't say is the present objection by a state ground was not urged before the Power Commission?
Northcutt Ely: That it would inundate -- oh, pardon me, that the City --
Felix Frankfurter: (Inaudible)
Northcutt Ely: -- (Voice Overlap) We think that it was urged, but not very clearly spelled out. And I shall reach that in a moment when I refer to the proceedings before the Ninth Circuit, Your Honor.
Felix Frankfurter: So the -- we'll deal with it?
Northcutt Ely: Yes, sir.
Felix Frankfurter: To the extent that it wasn't the case before the Commission or is there anymore than you present (Voice Overlap) --
Northcutt Ely: I'm coming to the finding under Section 9 (b) of the Act.
Felix Frankfurter: And on this point, on the visibility of the City to exercise in their domain, the U.S. State laws.
Northcutt Ely: The -- the proceedings before the Commission are not as explicit as they were later. This idea have seemed to have --
Felix Frankfurter: All right.
Northcutt Ely: -- generated bit by bit. The Commission found -- they called this an exceptionally valuable addition to the Northwest Region power supply because of its size, location and the characteristic of its output and its size I've indicated. It is located 60 miles from Tacoma, between Seattle and Portland and as its characteristics it happens that the Cowlitz flows high when the Columbia is low. So that the annual peak demand of this entire region comes to the time when the Cowlitz flows at its height and the Columbia is at its lowest. The Commission also found pursuant to Section 9 (b) of the Act that the applicant had submitted satisfactory evidence of compliance where the requirements of all applicable state laws insofar as necessary to affect the -- the purposes of a license for the project. It found that Tacoma was a municipality within the meaning of Section 3 of the Act and in fact Tacoma has been engaged in the business of generating and distributing power since 1893.It is one of the pioneer public power municipalities of the United States. The Commission found that the project would create the important navigation and flood control benefits and this order incorporated criteria for the operation of these reservoirs in the interest of navigation and flood control which the Secretary of the Board had recommended and which it's unchallenged, would result in the inundation of this hatchery. Confronted by the conflict between power and fishery resources, the Commission ordered Tacoma to install devices which would lift these anadromous fish up over the dams and would get the young fingerlings back down without being damaged by the turbines. A complicated set of devices, which together with the hatcheries, which the Commission ordered Tacoma to install, hatcheries would cost all together $9,465,000 at the City's expense. These hatcheries were a part of this large program, were to be designed and installed with the cooperation of the State and --and with the -- the Secretary of Interior. The Commission's opinion concludes with the following statement which you will find at -- on page 26 of your record. “We are required to consider all of the proposed advantages and disadvantages of the City's proposal from the standpoint of the greatest public benefit through the use of this valuable water and other natural resources. The question posed does not appear to us between all power and no fish, but rather between large power benefits needed particularly for defense purposes, important flood control benefits, and navigation benefits with incidental recreation and intangible benefits balanced against some fish losses, or a retention of the stream in its present natural condition until such time in the fairly near future when economic pressures will force its full utilization.” The State, thereupon, petitioned the Ninth Circuit Court of Appeals to review this order on the ground that the construction of the project would violate the laws of Washington and would take state-owned property which it said Tacoma had not condemned and could not condemn under Section 21 of the Federal Power Act. That court, in 1953, declined to interfere and this Court denied certiorari. Now, the Section 313 (b) provides that the finding of the Commission as to the facts shall be conclusive and that the judgment of the Court of Appeals shall be final subject to review by this Court on certiorari or certification.
Speaker: The State of Columbia was a party to that.
Northcutt Ely: Yes, Your Honor. It's so -- so stated in the opinion below, it so held.
Felix Frankfurter: Did I wrongly understand it was also a party before the Federal Power Commission?
Northcutt Ely: Yes, Your Honor.
Felix Frankfurter: It was a party.
Northcutt Ely: It was a party. The -- the proceedings were in the name of the State Department of Game, the State Department of Fisheries. It was represented by the Attorney General of the State. The caption of the State in the Ninth Circuit, the State of Washington, Department of Game, et al. and the court below specifically refers to that as participation by the State of Washington. But the question becomes blurred a little bit because, as I shall indicate later, in one proceeding below where the Supreme Court of Washington ruled on a demurrer in Tacoma's favor, the Court in its subsequent opinion from which we are here on certiorari referred back to that one as not involving the State. So that the -- nevertheless, the State in this opinion below did refer to the Ninth Circuit proceedings as involving the State. Meantime, in February 1952, soon after the issuance of the license and as it happened just before the State had taken this petition to the Ninth Circuit, Tacoma commends the present action, a state court declaratory judgment proceeding to validate a bond issue for a construction of the project. The defendant's named were representative taxpayers as required by the statute and the State Directors of Fisheries and Game. The complaint prayed a determination of all issues affecting the validity of the bonds and Tacoma's right to construct the project. The taxpayers demurred. The trial court sustained the demurrer to come appeal to the State Supreme Court. And the -- the issue this -- considered by the State Supreme Court on the demurrer was whether Tacoma as a creature of the State could question the constitutionality of the -- of the Fish Sanctuary Act. And the opinion on demurrer in the State Supreme Court said that having -- have been granted a license by the Power Commission, we hold that appellant is at the present time in the same position as any other licensee. In the meantime, I should have said the opinion of the Ninth Circuit Court of Appeals relying upon the opinion of this Court in the First Iowa case, had held that the State via the statutes involved could not veto the construction of this project and that here, as in the First Iowa case, the licensee was a creature of the State.
Felix Frankfurter: The statute -- the statutes meaning, the Federal Power Act or state laws.
Northcutt Ely: State laws, six of them were in controversy as imposing a veto upon this project.
Felix Frankfurter: Let me by -- I want to be clear about this. So, I understand that the precise issue of the limitation upon the City of Tacoma according to Washington law, the constitutional statutory was disempowered to exercise eminent domain was before the Court of Appeals and was adjudicated.
Northcutt Ely: No, not in those terms, Your Honor.
Felix Frankfurter: So what --
Northcutt Ely: What was being --
Felix Frankfurter: Would you mind feeding examples?
Northcutt Ely: Yes, sir. What was being litigated specifically was a validity of statutory prohibitions as I will indicate in a minute. The opinion below says that this is not a case at this stage of statutory prohibitions, but a lack of statutory capacity or power of the City of Tacoma to --
Felix Frankfurter: But (Voice Overlap) --
Northcutt Ely: -- accept that and execute the federal power.
Felix Frankfurter: Was that question, whether the City of Tacoma according to State Washington laws, assuming that to be controlling, had power to exercise eminent domain necessary to enjoy this license? Was that issue at all in controversy before the Ninth Circuit?
Northcutt Ely: I would like to be able to give you a categorical answer. I cannot.
Felix Frankfurter: So, you cannot.
Northcutt Ely: The State's brief calls attention to Section 21 that it complains that its property is being taken. It does not identify the property, although it did before the Commission as being this hatchery. It spells out beds and banks and streams.
Felix Frankfurter: That's a totally different problem, isn't it?
Northcutt Ely: It may well be. But you did say that under Section 21, Tacoma had not and could not proceed to condemn the property, whatever the property was.
Felix Frankfurter: What is Section 21?
Northcutt Ely: Section 21 is the statute -- the Section involved here which confers upon licensees the power of eminent domain. Section 21 of the Federal Power Act --
Felix Frankfurter: The Federal Power Act, yes.
Northcutt Ely: Of the Federal Power Act. Yes, sir.
Felix Frankfurter: Could you -- perhaps, I will jus tell you a little bit. The claim now made that Tacoma has as its power of eminent domain necessary to execute or enjoy this license is derived according to specific alleged limitation in Washington law or worked out by decision?
Northcutt Ely: By decision, Your Honor. There is --
Felix Frankfurter: By decision.
Northcutt Ely: Yes. There is no statute. I wish to emphasize it sir. There's no statute which prohibits Tacoma from receiving and exercising a federal license with all the powers conferred therein. There is silence. It is that silence that the lower court finds, disables this.
Felix Frankfurter: Well, that to me that's not -- is important enough to be delivered. So, I understand then that the present claim that under Washington law as declared by the Supreme Court of Washington, Tacoma has no power to be the agent to -- to enjoy this or to carry the advantages and responsibility that it's like -- which is now declared as I understand this by Washington Supreme Court laws, the law of the state that that issue explicitly was not before either the Power Commission or the Ninth Circuit when the license was challenged.
Northcutt Ely: Not explicitly. No, Sir.
Felix Frankfurter: Do you say it was somehow (Inaudible)
Northcutt Ely: Yes, sir. Yes, Your Honor. And we say further --
Felix Frankfurter: It was ordered then -- perhaps we could find -- it was ordered then there was nothing to prevent the State of Washington from then attacking the license.
Northcutt Ely: We say that --
Felix Frankfurter: But then, this is in affirmative.
Northcutt Ely: We say there was at the very purpose of Section 313 (b) with its -- the language has the final and conclusive results is to require that an issue of this magnitude which at the threshold, would disable completely a project if the State of Washington is right is of the kind that ought to be brought before the Commission and ought to be brought before the Court of Appeals.
Felix Frankfurter: And you say -- and you say it further, do you -- I'm not saying whether you're right or wrong, but there was nothing even in federal law or the nature of the litigation or Washington law that would have precluded the State when it challenged the license, to challenge it at -- on the ground which is now deemed fatal.
Northcutt Ely: Precisely, that it comes four or five years too late with this -- with an issue of this magnitude that we say it did present to the Commission and to the -- and to the Ninth Circuit. The State says it didn't. But if it didn't, it had the opportunity to do so. And if this the very type of thing, that res judicata should apply to it. Now, the -- after the -- after the decision of the Supreme Court of Washington' on demurrer, which is on our favor, Tacoma, after a period of time started construction. The state on motion of the Directors of Game and Fisheries was thereupon added as an additional defendant and it filed a cross-complaint asking an injunction. It asked an injunction on the grounds that the project would interfere with public navigation, that it conflicted with the same Fish Sanctuary Act and other statutes, and that it would take state property which it said Tacoma could not condemn specifically this same hatchery which it had said in the Power Commission proceedings would be inundated. It annexed to the cross-complaint a resolution of the State Game Commission, which was dated eight days after this petition for intervention was filed, but before the cross-complaint was filed. And that resolution says ipse dixit that the hatchery is irreplaceable.They refused to sell and directed that efforts be made to resist condemnation. Thereafter, trial was held on the merits. The Superior Court restricted the testimony practically to the issue of interference of the navigation and yet enjoying the project, held it unlawful on the sole ground that it would interfere with public navigations in defiance of a law of the State of Washington. The Supreme Court of Washington on Tacoma's appeal, affirmed, but upon the sole ground that the project would take this state-owned property devoted to a public use in which they said and specifically, the Power Act did not and could not authorize Tacoma to condemn. Now, at page 286 of your record, appears the -- the gravamen of the holding. The court below said, “In the instant case, the subject matter, the inherit inability of the City to condemn state lands dedicated to public use does not present a question of state statutory prohibition. It presents a question of lack of state statutory power in the City. It does not present a federal question. It presents the question peculiarly within the jurisdiction of the State of Washington.” Continuing with the quotation, “The Federal Government may not confer corporate capacity upon local units of Government beyond the capacity given them by their creators and the Federal Power Act as we read it does not purport to do so.” There is a dissenting opinion, three judges dissented. The dissenting opinion sharpens this issue, if you'll turn to page 204 of the record to the where the statement, “When the Power Commission has made the finding as required by Section 9 (b) that the licensee has complied with state laws with respect to the right to engage in the business of developing, transmitting, and distributing electric power and any other business necessary to effect the purposes of the licensee under the Act, then the licensee becomes the agent of the Federal Government in regard to the project. Upon the issuance of the license, all rights and obligations of the licensee are derived from congressional statutory powers and not those of the State where the project is located. See the First Iowa case.” And on page 310 of your record, the dissent says, “The Federal Power Act in Section 21 affords a licensee ample authority as an agent of the Federal Government to exercise the power of eminent domain without state authority.”
Felix Frankfurter: Well then such questions involved in the First Iowa case, namely, whether the holder of the license was empowered or disabled by state law to be the holder of a license? Was that question at all in First Iowa?
Northcutt Ely: The First Iowa case involved a -- a statute which would have directed or required the licensee to obtain a permit from the Executive Council of Iowa. A -- a statute did authorize the issuance of such permits if the water was to be returned to the same stream from which diverted. This project is going to take water to another watershed in the First Iowa case. The -- it was known that the state -- the Council of Iowa would and I think did refuse the permit. There was to that extent prohibition.
Felix Frankfurter: Or merely -- unless I -- I just remembered. I thought that is number -- that I wrote to them.I thought it was that I thought you ought to find out Iowa law from Iowa and not from the Power Commission. Now, of course, I loyally accept what was being cited, but I just want to know whether I'm right in thinking it wasn't this kind of a problem.
Northcutt Ely: Well, we -- you're correct.
Felix Frankfurter: It's something you -- you can't argue for.
Northcutt Ely: You -- you are correct, Your Honor. The -- the significance of the First Iowa case is the fact, as here, involved a creature of the State.If the state statute directs the creature and what you're asked to do is illegal, unlawful, that surely is as much or more of a disability than is silence if they did confer upon the creature the power to accept and execute the federal license.
Felix Frankfurter: But I'm not -- I'm not arguing it--
Northcutt Ely: Yes.
Felix Frankfurter: -- with you. But in this case, this Iowa case, you have in effect the state law has overwritten the state constitution. The City of Tacoma can enjoy and said, you can't carry out with the light. Am I wrong about that?
Northcutt Ely: Yes, sir. There's no prohibition at all.
Felix Frankfurter: No, no, no.But the fact that the State Supreme Court has decided it, is for us as much state law as though it were written in terms in the Washington Constitution.
Northcutt Ely: Well, l -- I -- don't know --
Felix Frankfurter: You mean--
Northcutt Ely: -- whether I'd go that --
Felix Frankfurter: But you mean that --
Northcutt Ely: -- far, Your Honor, but at least we are -- we must accept as being a state law below, as found by the Court, that in the absence of specific authorization to Tacoma, that city does not under state law --
Felix Frankfurter: But I'm suggesting in --
Northcutt Ely: -- have --
Felix Frankfurter: -- that --
Northcutt Ely: -- Oh --
Felix Frankfurter: -- that is not the problem. We did not have that situation in the first Iowa case.
Northcutt Ely: -- no, you had the --
Felix Frankfurter: -- (Voice Overlap)
Northcutt Ely: -- the case of -- of prohibition. When we say prohibition disables --
Felix Frankfurter: Yes.
Northcutt Ely: -- the power disables the capacity to receive the power from the Federal Government.
Felix Frankfurter: Well, you didn't even have a prohibition. You simply had to broadcast that the counsel was denied.
Northcutt Ely: No.
Felix Frankfurter: Is that right?
Northcutt Ely: Well, I -- I think in -- in justice to the opinion, Your Honor, you had a state statute which the counsel practically had to follow which would just compel that (Inaudible)
Felix Frankfurter: All right.
Northcutt Ely: Now, the -- the dissenting opinion continued. The State may not deny or impair this authority once the license was issued. Tacoma applied for a rehearing and for clarification of that opinion and the Supreme Court at pages 369 to 371 of your record wrote and filed a supplemental opinion that it called “an addition to the opinion”. And in that, it found that all six of the state statutes which the State had pleaded as bars to this project were inapplicable to the project insofar as the same conflict with the provisions of the Federal Power Act or the Tacoma's license or opposed the additional opinion or insofar as they would enable state officials to exercise the veto over the said project. These statutes prohibited the obstruction of public navigation, required a permit for the appropriation of water, required a permit to build a dam, established a fish sanctuary, prohibited dams higher than 25 feet. They required a permit to divert water, and they required approval of building plans for the protection of fish. Now, I desire to emphasize and may it please the Court that we are not here to ask you to invalidate any state statute. The court below did that. They struck down all six of them on the ground that to exercise a mandate would veto this project which had been licensed by the Power Commission and now on the authority of the First Iowa case, the statutes could not be given that effect. The question here is whether a federal statute which is not in conflict with any state statute is inoperative because it is not supplemented by a state statute giving to the City of Tacoma the authority to receive and execute the federal power. Now, the issues as developed below and as -- and by the briefs here, fall into three groups. The first, whether the decision of the Ninth Circuit Court of Appeals which sustained the Commission's order against the State's general contention that the project would stake state-owned property as res judicata as against the State's contention in the present case that the project would take the specific property. And second, as a matter of statutory interpretation, whether Section 21 of the Federal Power Act was intended to vest in licensees who are authorized by the Commission to develop a waterway, a federal power of eminent domain or whether it was intended simply to acquiesce in the exercise by the licensees of condemnation powers derived from state authority. And if a federal power was delegated, whether it includes or excludes property of a State which is devoted to a competing use of the same waterway. And third, as a matter of constitutional power, whether Congress can lawfully delegate to a licensee the power to condemn state-owned lands which is dedicated to a competing use of a waterway. And if so, whether it may make such a delegation to a licensee to which the State has not granted that same authority specifically in municipalities. Now, as to the res judicata part, Your Honors, that is briefed at pages 66 to 78 of our brief. The matter we think would be disposed of by the language of the Ninth Circuit, but for a reservation in this opinion which refers to points it's not passing upon.We say that our point is included within the scope of the judgment below. The State says it is not. The question of whether or not the Court -- the -- the Ninth Circuit did exclude the question here from its determination relates to the constitutional problem and consequently, I do not intend to argue the res judicata matter, except in connection with the constitutional issue to which I should comment. On the matter of statutory interpretation, we say Section 21 thus clearly intend to vest in licensees a federal power of eminent domain.It is not acquiescence in powers to be derived from the State. The four cases in this Court, I've have mentioned this section of the Power Act, none of them have directly construed or passed upon.
Felix Frankfurter: If -- if the State of Washington wants to obliterate -- the City of Washington never intend to be, would it survive that obliteration --
Northcutt Ely: No, sir.
Felix Frankfurter: -- in order to carry out this license?
Northcutt Ely: No. If we had a -- a state statute dissolving the City of Tacoma and merging it with a county we don't, for the purpose of this argument, challenge the effectiveness of such a statute.
Felix Frankfurter: What will happen to the license, Mr. Ely?
Northcutt Ely: Well, in such event, I -- I don't know. The United States would have outstanding a license to a project, would have built it -- been built upon navigable waters, upon that authorization. I think it's more likely to say --
Felix Frankfurter: But you do draw -- you do draw this picture without the evidence in your rejection of my suggestion as a result will rest with the Constitution is supposedly between an explicit statute and the law is declared as a matter of common law authority you think by the state Supreme Court, do you?
Northcutt Ely: Well --
Felix Frankfurter: You do, don't you?
Northcutt Ely: Yes, I do, Your Honor. There are cases which I shall allude later, the -- in the -- one in the State of New York Court of Appeals in which in the case of a bridge across the Albany -- across the Hudson River to Albany. The State of New York and the United States were in disagreement as to what kind of a bridge ought to built. After the Federal Government had authorized construction of the bridge, the State undertook to keep the Corporation, a New York Corporation, from building it by amending its charter, cutting down the time within which it could build and the New York Court of Appeals said that couldn't be done and as it did the Appellate Division as cited in our brief, People vs. Hudson, the River Connecting Bridge Company.
William O. Douglas: What do you say to the argument, that Section 21 is merely a jurisdictional statute given to the federal courts --
Northcutt Ely: Well, the --
William O. Douglas: -- entertaining actually the condemnation?
Northcutt Ely: -- on their powers derived from the State. The whole course of the case is under Section 21. It's in the other direction, Mr. Justice Douglas. The -- that surely is not a venue statute as it's called below.In this Court, in the First Iowa case, marshaled the provisions of the statute which protected the state powers and those which asserted the federal powers; in footnotes of 1925 of the Act of the opinion. And in the marshalling of the federal powers, it said that the detailed provisions of the Act providing for the federal plan of regulations leave no room or need for conflicting state controls. Then, on a footnote to that statement, it listed sections of the Act that it so characterized and among others in Section 21, federal powers of condemnation vested in licensee. Now, the other three cases in this Court which have mentioned Section 21, don't cast a great deal of light on it except in the Ford & Son versus Little Falls Fibre Company also cited. It says by Section 21, “Licensees are given the power of eminent domain and authorized to conduct condemnation proceedings in District or State Courts.” In a -- a case cited in our brief, Missouri versus the Union Electric Light and Power Company, a private power company which was a licensee under the Federal Power Act condemned land devoted to a public use for a very large reservoir including lands which were being used for jails, courthouses, schools, highways, and so on. And the Court sustained the exercise with the power of eminent domain as being protected by the Federal Supremacy Clause, so also with the Alabama Power Company versus the Gulf Power Company. Now, there are, as the Court knows, any number of cases which say that the Federal Government itself has a power of eminent domain. It may delegate it either to a public or private agencies and so exercise that is protected by the Supremacy Clause, that it is not and simply acquiescing in the exercise of a state created the power of eminent domain. The language in those statutes which is summarized in our brief is no broader than the language in Section 21. Section 21 has been -- was the -- was the prototype of similar language in the Natural Gas Act and that has been construed by the Circuit Courts, also as conferring a federal power of eminent domain. Now, all of this --
Felix Frankfurter: Conferring your power doesn't necessarily mean that the man to whom it is granted can exercise it. One doesn't necessarily or logically follow with the other.
Northcutt Ely: You're correct and let's examine that for a moment, Your Honor. If we are proceeding now with a -- a specific delegated federal power, the commerce power or the water power, we say that when the States have delegated that power to the Federal Government once, in the Federal Constitution, it is not requisite to the federal exercise of that power that the State is delegated capacity a second time to the agent selected by the United States for the exercise of that power. If any other conclusion were stated, Your Honors, these federal powers face an embargo or possibility of it from any State because as the cases are clear, there's -- United States has proceeded throughout its history by delegating the power of eminent domain sometimes to federally created corporations, sometimes to state-created corporations, and in some cases, has conferred powers obviously beyond any given them by the State. For example, in the early railroad cases in Central Pacific versus the United States, California had authorized, created the Central Pacific Railroad Company with authority to build from Sacramento to the state line. The United States by statute authorized the same company, a state corporation, to build from the San Francisco Bay, not only to the state line but on to connect with Union Pacific. Now, that is one of a series of cases that have dealt with the federal exercise with the federal power of -- over interstate commerce irrespective of whether the agent it selected had state corporate power to receive that authority.
Felix Frankfurter: And I'm with you, if I may say so, but there's still a difference because that's one thing for them to say that, as I agree with you, that the federal power of eminent domain doesn't derive or isn't a confirmation of state power. It's inherent or whatever you call it. It belongs to the Government as of its own right and it may use whatever agency it please, but it doesn't follow because limitations upon receiving the value or the advantage or the need of eminent domain are barred by State as against one of its agencies. That is much of an interference with the eminent domain power of the Federal Government because it can choose and select its own agency free from any burden or disability created by a State.
Northcutt Ely: We think that's correct, Your Honor, and that a State is -- is effecting as effectual a veto upon this project by saying --
Felix Frankfurter: But it isn't. My point is that by denying in one of its creation, the power to receive, it isn't making much of an end note on the federal power of eminent domain because the federal power is free to select somebody who isn't so disabled.
Northcutt Ely: Let's come to that, Your Honor. If the creature of the state argument is sound, if it disables the municipalities of the State of Washington and of other States from receiving and exercising authority under Federal Power Commission licenses, but if that same power of the State does not extend to foreign corporations, private power companies, then a project of this kind could be built only by the United States or by a foreign private power company. Now, that is not the intent of Congress.Section -- Section 7 of the Act specifically here directs the Commission to grant preference to municipalities, to public agencies in the granting of licenses. If a public agency can be disabled, not by a statute of the State saying, “No licensee shall build this project, but by silence” so that the Game Commission by a resolution can say, ‘We decline to give up our competing use of this stream.” Then, neither Tacoma nor any other municipality can construct this project, but a private power company could. Now, that is not the statutory intent and as I will develop the -- this opportunity and as our brief does develop, that is not a result required by the Federal Constitution.
Felix Frankfurter: May I suggest that our federalism does not preclude a State from being denied.
Northcutt Ely: Well, I should not like to comment upon that, Your Honor. That -- but it does, our federalism does preclude the blocking of federal powers by -- denied its state.
Felix Frankfurter: Right.
Northcutt Ely: If the power to exercise is one delegated by the Constitution of the Federal Government, the commerce power is, we are not dealing here with the General Welfare Clause. For example, take another clearly delegated federal power. I don't know of any state statute of Washington that authorizes Tacoma to collect, withhold federal income taxes from its employees and send them to Washington, but it surely has the power to do it. In the state-owned Belt Line cases in San Francisco where the Belt Line Railroad is owned by the State, the State of California, on two occasions, at least, has resisted the application of federal statutes on the ground that the State was involved. One was the Safety Appliance Act, one was the Railway Labor Act cited in our brief. And invoked and it's through this Court has said that when a State places itself, and I think for that matter, or the authorized creature, in the orbit of the federal Commerce Clause, it may not, thereafter, say you have not the authority from the State to carry out the federal -- the federal order. There came up from the State of -- of Washington a case which we cited involving the -- the Office of Price Administration, orders fixing ceiling prices on lumber. The State said, “This can't mean us. States aren't named in the Act.” It was held that the order was applicable to the State, nevertheless. So, let's say the water power is involved. Now, if the -- if the United States is to be circumscribed in selection of agents, if it can't select a municipality under Section seven because the State has not conferred the power to receive that, the -- the capacity to receive that power, then the States have it within their -- their hand to veto any federal project, any federal licensed project. The Court is well aware of the succession of efforts by state authorities to restrict the operation of the Federal Power Act; New Jersey versus Sargent, the Oregon versus the Federal Power Commission, this case, the Appalachian case, the whole series of them, the First Iowa case. Now -- and none of them was it successful.But the way is open, if we're wrong here for any State to acquire a land within a reservoir area devoted to a public use, any public use, and say this land cannot be taken under eminent domain, the federal power of eminent domain under Section 21. Now, the fact that the State of Washington might not do it isn't the point. They're dealing with the constitutional question at that stage. And we say again that the -- neither the Constitution nor the Federal Power Act require any such results.
Felix Frankfurter: Yet -- yet, you agree that that which so frequently been done in the American Municipal history for one reason or another, to -- to destroy a municipality by joining it to another one, smaller or larger and merging it or making it a county. A state has that power and yet it could then defeat this like -- you agree to that, don't you?
Northcutt Ely: I think so, yes. For the purpose of present argument, I would say yes.
Felix Frankfurter: But are you?
Northcutt Ely: Yes, yes. Surely if Tacoma seems to exist, there's no licensee, but --
Felix Frankfurter: It seemed to exist in the way in which Pittsburgh seems to exist in the Hunter against Pittsburgh.
Northcutt Ely: But --
Felix Frankfurter: They exist by just adding another territory to it and calling it a new municipality.
Northcutt Ely: But we say that that cannot -- that I would go further, Your Honor, and say that a state statute which attempted to specifically disable a municipality from proceeding under a federal license, might very well be held invalid on various grounds, Testa versus Katt and -- and others. If it was held from a municipality to do for the United States or what the United States may do through another agency, but the State may not control the selection by the United States of its agents nor may it deny them the power that the -- that is delegated by other commerce power to them.
Felix Frankfurter: You may get a situation where such an arrangement would be as -- this Court would be justified in saying that this is blind, it's a chance not only of exercise --
Northcutt Ely: Well --
Felix Frankfurter: -- of the control of a municipality.
Northcutt Ely: Well, yes, Your Honor, and we're perhaps on the threshold of that. All that stops us here is a resolution of the Game Commission. Five years after the proceedings in the Ninth Circuit that it brought this case to a conclusion we thought and this resolution is adopted eight days after they petitioned for leave to intervene. A resolution adopted solely in aid of this litigation. Now, the State Game Commission by saying, “We won't sell a hatchery which will -- if you build higher than 110 feet or upon let's say, will flood. You can't build.” Whereas, a statute of the State of Washington saying, “You can't build higher than 25 feet,” has been struck down in the court below. It's a curious result that the federal power should be disabled by this administrative finding of the State Commission. These are competing uses of the same waterway. Now, I don't say that if you had a case where the state capital was in this reservoir area or an essential governmental function of some kind that you wouldn't have a place between federal and state powers, perhaps the Tenth Amendment involved, which would produce a different result. You don't. You have competing uses of the same waterway. Now, this hatchery is fed a by a spring as it run into the - the Cowlitz River. It -- it had to be moved 400 up feet closer to the spring to get them out of the way. Now, when there is a competing use of the same waterway controlled under a plenary federal power under the appellation decision, the United States has plenary power for the development of these waterways. We say that the power of condemnation is an inherent and essential element of the comprehensive plan of development set up by the Federal Power Act and that it may not be defeated in this -- in this manner. I invite -- I -- going to ask to reserve some time for rebuttal and I shall ask, Your Honor's particular attention to a -- a case which we cite, the Stockton versus the Baltimore and New York Railroad Company in 1887. That is a case that is by a decision by Mr. Justice Bradley of the Circuit. It's been quoted or cited by this Court four times with approval, most recently in the United States versus Cormack in 1926, and it spells out the elements of this question of positive versus negative authority to build --
Speaker: (Inaudible)
Northcutt Ely: Yes, Your Honor?
Felix Frankfurter: 32 Federal 9.
Northcutt Ely: Yes, that's correct.
Speaker: I'm sorry?
Northcutt Ely: 32 --
Felix Frankfurter: 32 Federal 9.
Northcutt Ely: That is right, in 1887. We think that the result here is necessarily a algebraic sum of the holdings in the Stockton case, in the First Iowa case and now, the United States versus Cormack, and Oklahoma ex rel. Phillips versus Atkinson, and that the authority that the United States is asserting here necessarily must have as a component, the full utilization of Section 21. That's what this eminent domain delegation in the federal part is for; to break bottlenecks. And as I said and they enlightened that case which we also cite, what the case comes down to is this. Can Congress constitutionally confer upon this licensee the authority to take this land? If it cannot, then this project found by the Commission to be desirable and -- and necessary justified in the public interest, in the exercise of the commerce power cannot be built, certainly not by a municipality query whether it can be built by any corporation and that is not the intent of the Power Act nor as required by the Constitution.
Earl Warren: Mr. Davis.
Oscar H. Davis: May it please the Court. I appear here this morning on behalf of the United States and the Federal Power Commission in support of the position of the Petitioner of the City of Tacoma. The United States, including the Federal Power Commission has three interests in the outcome of this litigation. The first, of course, is in the completion of the Cowlitz project itself. Application for which was made 10 years ago in 1948. The license of which was granted by the Federal Power Commission in 1951, which was -- that the license which was -- of which was confirmed by the Ninth Circuit in 1953 and certiorari was denied four years ago by this Court in 1954. It is, of course, to the interest of the Federal Government that this long delayed project be completed as was originally anticipated. At this point, I think it will be appropriate for me to say that as amicus curiae, we did not think it fitting for us to discuss the issue of res judicata which was a subsidiary point in the case and perhaps not the one on which certiorari is granted. But we have no reason to disagree at all with the position of the City of Tacoma that this was an issue which, if not raised before the Federal Power Commission and the Ninth Circuit, should have been raised there. And therefore, that the -- the granting of the license by the Federal Power Commission, its affirmance by the Ninth Circuit and in our certiorari here, should preclude further litigation on this subject. But as I say, we do not discuss that and I shall not discuss it here.
Felix Frankfurter: We put this for you to choose what you discuss or not, but I should think it is a matter of considerable interest to the Power Commission as to what the course of proceedings are when there's ample opportunity for upholding of a petition or an application for a license to have all the issues that go to the very root of granting the license is voted off in such a proceeding. I should think that's a matter of great importance to Federal Power Commission.
Oscar H. Davis: Mr. Justice Frankfurter, I embrace your statement because I think it is of great importance to the Federal Power Commission, and I do think that that -- it is appropriate that all these issues be raised before --
Felix Frankfurter: -- (Voice Overlap)
Oscar H. Davis: -- the Federal Power Commission.
Felix Frankfurter: I didn't mean to imply any -- any --
Oscar H. Davis: That the reason we did not discuss it --
Felix Frankfurter: -- (Voice Overlap)
Oscar H. Davis: -- is we're amicus curiae --
Felix Frankfurter: That's right.
Oscar H. Davis: -- and our time is limited. The second ground upon which the Federal Government is interested in -- in the disposition of this case is that Section 21 of the Federal Power Act is an important means for the aiding the development of water power projects in the United States. It has been used in the past and will continue to be used in the future. And since private -- or public bodies are frequently licensees of the Federal Power Commission, it is important to the Federal Government and the Federal Power Commission that the full extent of the powers under Section 21 of the Federal Power Act be presented to in Court. And the third reason is, of course, that the Federal Government, wholly aside from the Federal Power Act and Section 21 of that Act, is interested in maintaining its power under the -- and its eminent domain power to take, where necessary in aid of its delegated powers, state property. Now, before I present the Government's position in the context of this case, I would like to mention two -- or two matters which have been raised in the briefs of the respondent and which will probably be discussed by them at oral argument. The first is a possible question of mootness.They say that the license given to the City of Tacoma will expire on -- in June 1958. And therefore, since it is impossible for this project to be completed in the next few months that the issue of the case is moot and should not be decided. On behalf of the Federal Power Commission, we wish to contravene that position completely. Under Section 13 of the Federal Power Act, the Federal Power Commission, though it can only grant an extension of two years for the beginning of a project, for the commencement of a project, has no -- has no limitation as to the granting of an extension for the completion of a project. This project was commenced within the proper time and the Federal Power Commission has before it now an application for extension of time for the completion of the project which is within its statutory power. So, there is I think no problem of mootness in -- in this case at all.
Earl Warren: Just a matter of interest, how far ahead had it proceeded, Mr. Davis?
Oscar H. Davis: I am not certain --
Earl Warren: If you know.
Oscar H. Davis: -- Mr. Chief Justice --
Earl Warren: You don't.
Oscar H. Davis: -- but I believe about $7 million have been spent and I think perhaps Mr. Ely would be more specific. $7 million has been spent on the project. The second preliminary issue is, also suggested in the briefs of the respondent, is that perhaps there's no need for this Court to decide the case at all because -- because perhaps the State Game Commission will now change its mind in view of the passage of time and -- and agree to sell the property to Tacoma or to allow Tacoma to replace the project. It would be a fine thing if that would happen, but it does not, we think, dispose of the case in this Court because that there is still outstanding, the resolution of the State Game Commission of August 1955 which Mr. Ely mentioned and there is an adverse -- there's adverse controversy between --
William O. Douglas: But you did (Inaudible)
Oscar H. Davis: -- the City of Tacoma on the one hand and the State of Washington on the other. And as -- as the case stands in this Court, that adverse controversy is in the posture to be determined by this Court, one way or the other.
Felix Frankfurter: Is it suggested that they could just postpone this case a week or so if consent would be forthcoming?
Oscar H. Davis: The suggestion is cryptic, Mr. Justice --
Felix Frankfurter: It is?
Oscar H. Davis: -- Frankfurter, and I thought it well to take account of it since I will not have any rebuttal.
Hugo L. Black: (Inaudible).
Oscar H. Davis: I do not know, Mr. Justice.
Harold Burton: But is there a --
Oscar H. Davis: Counsel tells me it is appointed by the -- by the Government, but it is an integral part of -- of the Government of the State of Washington. Questions from the bench prompt me to state at the beginning, it's a two-general propositions that I think maybe helpful in understanding or in my presentation of the Federal Government's position and those two general propositions are these. That it is not at all unusual in our history. In fact, it has been common for the Federal Government in the aid of its delegated power such as the commerce power to make use of and to endow upon state-created agencies various powers. This includes state corporations, state bridge commissions, state railroads, and state courts. The Court is fully familiar with this. They've come to it before the Court very frequently in cases for instance under the Federal Employers Liability Act in which state courts are used for federal purposes.There is a whole history which I believe I will have a chance to go into a bit more in the past, about the use of state courts and state corporations, particularly in the field of railroads and telegraphs. Now, we draw from this body of adjudications in the Court, this general proposition which we think is all that the Court need go to, to decide this present case, and that's -- the general proposition is this. That in aid, in exercise of its delegated power such as the commerce power, the Federal Government has the right and the authority to grant powers to state-created agencies no matter what the state law may be so long as those additional powers are within the general sphere of activity of the particular state-created agency, whether it be a state court, a state corporation or a state public body that is within the general sphere of activity of -- of the state body. Mr. Justice Brewer put it over 60 years ago in talking about railroad corporations. He said, “It is, of course, well settled that Congress can grant franchises to state railroad corporations beyond those granted by the State.” At least, he said a similar kind of franchise. Well, the term franchise is -- is out of date today, but the concept is -- the concept I believe which I have been stating, that is as long as Congress does not go beyond the general sphere of activity of the particular state agency, the Court or the corporation or the public utility district, or the city, or the municipality, Congress has the power no matter what the State may say to grant this particular additional power.
Harold Burton: Even over the State?
Oscar H. Davis: Even over the --
Harold Burton: (Inaudible)
Oscar H. Davis: Even over the State's expressed objection, Mr. Justice Burton. Now, what do we have here? What has been decided? What is no longer in this case as we think very important. It is terribly important that Tacoma has the power and has had since 1893 to engage in the business of -- of providing electricity and the Federal Power Act in this instance recognizes that a municipality cannot get a license from the Federal Government unless it has such power. At page 51 of our brief, we quote Section 3(7) of the Federal Power Act which defines a municipality as one which is competent under the laws of a State to carry on the business of developing and so forth, power. Now, I think it's important to know that the Supreme Court of Washington has never held in this case that Tacoma is disabled from -- from being a licensee under the Federal Power Act. It deliberately said exactly the opposite in its first opinion in 1953, and its second opinion which is the one here under review, did not detract at all or retract from what it originally said. Under the law of the State of Washington, Tacoma is a proper licensee for the Federal Power Commission.The second thing we think that is --
Speaker: (Inaudible)
Oscar H. Davis: No, sir. It is quite clear the opposite, because the Supreme Court of Washington in the addition to its opinion which Mr. Ely pointed out made it very clear that all the other claimed state grounds were invalid and had to be disregarded. So, the -- the objection to this, to the power to condemn or the capacity to condemn this fish hatchery is the sole issue left in the case.
Felix Frankfurter: But you're not suggesting, though, Mr. Ely properly enough do what things he could in the duration. You're not suggesting that this decision of the Supreme Court of Washington was designed -- it was designed to take this particular utilization that Tacoma is the bearer or the endower of eminent domain by the Federal Government.
Oscar H. Davis: I assume that is not so.
Felix Frankfurter: (Inaudible)
Oscar H. Davis: I -- I will assume that --
Felix Frankfurter: Yes.
Oscar H. Davis: -- but I think it in fairness to the City of Tacoma and to ourselves, that we do point out in our brief that we think there is no substantial basis in the prior law of the State of Washington distinguishing between capacity and power to take state-owned property. That insofar as the Supreme Court of Washington says, though Tacoma may have the power under the Federal Power Act, it has no capacity to receive that power.We think there is no substantial basis on the prior law of the Supreme -- of the Supreme Court of Washington on that issue alone.
Felix Frankfurter: But the reason is somewhat to take the limited time, but it's one thing for the State of New York to say you can't, although, you have general jurisdiction over negligence cases. You can't take a federal employer's liability negligence. It's quite another thing to withdraw the whole domain. The Court's liabilities in the Courts of New York can yet require those courts to sit in federal employer liability cases. So, it's a very different thing --
Oscar H. Davis: Yes.
Felix Frankfurter: That this Court has recognized.
Oscar H. Davis: I -- I would agree.
Felix Frankfurter: And therefore, it makes to me a lot of difference whether this is speaking of the Supreme Court of Washington, maybe justified as a general determination of the municipal powers of the City of Tacoma, not designed to defeat this very exercise it settled and I --
Oscar H. Davis: I was --
Felix Frankfurter: -- think is that neither you nor Mr. Ely if you do not say this is really the kind of thing that replicates to another thing. This is really an effort to defeat ad hoc an exercise of federal powers.
Oscar H. Davis: I will assume --
Felix Frankfurter: That's not your (Inaudible)
Oscar H. Davis: -- I will assume that it is not so.
Felix Frankfurter: Well --
Oscar H. Davis: I've said that Tacoma is fully authorized by the State of Washington to engage in the electric power business. And the second point I want to say is that the license granted by the Federal Power Commission has been determined to be fully valid in all of its parts by the decision of the Ninth Circuit which this Court refused to review. So, we have here a perfectly valid license and all its parts about a license which necessarily requires the taking of this fish hatchery because the fish hatchery is included within the land which the license requires to be inundated by the reservoir which will be created by these dams. The third point as has already been pointed out, that all the laws of the State of Washington relating to navigation, the height of dams, diversion, fish sanctuary have been declared to be inapplicable in this situation, both by the Ninth Circuit and by the two decisions of the Supreme Court of Washington in this very case. Now, I come to a point that -- that we consider very important. Tacoma has the general power under state law of condemnation and it has the general power under state law of condemning state-owned property. That is, if you look at the -- the statutes of the State of Washington, they explicitly give to Tacoma the power to condemn state property. Now, the Supreme Court of Washington has said in two cases, one in the earlier case and one on present case, that they had the power to condemn state property if it's not already being used by the State for some purpose, that it's lying idle. But that was the earlier case of Tacoma against State which is cited in the briefs in which the Supreme Court of Washington said that the City of Tacoma had the power to condemn state property which was not then being used for some affirmative purpose. In the present case, they said, “That does not extend to a property which is being used by the State for some public use.” But going back to what I said before about the general sphere of activity, we think it's fair to say that Tacoma has the general power of condemnation including the power to condemn under state law certain state lands. Also, as already brought out, there's no question that this hatchery is necessary for the completion of the project. The State Supreme Court recognized that because it -- it enjoined the entire construction of this whole project on the basis that the hatchery could not be condemned by the City of Tacoma. So, it is an essential integral part of the project and necessary thereto. And again, all --
Earl Warren: Mr. Davis in this -- there's no question as in the case as you see it as to whether the City of Tacoma could -- could condemn all the rest of this land other than the hatcheries.
Oscar H. Davis: That -- that is right.
Earl Warren: And that describes it.
Oscar H. Davis: There is no question --
Earl Warren: No question.
Oscar H. Davis: -- about that.
Oscar H. Davis: There's also no question about compensation for the hatchery. The City of Tacoma has offered either to relocate the hatchery or to pay for it. So, the question of compensation is not here. And finally, I think it well to stress as did Mr. Ely that this project is authorized by Congress and by the Federal Power Commission under the Commerce Clause, one of the clauses of the Constitution which the Court has said has endowed Congress with plenary power within its field and which the Court has again and again said (Inaudible) as to which the Court has again and again said Congress must have full power to perform its functions, to complete its projects and to do what Congress thinks ought to be done for the promotion of interstate commerce.
Hugo L. Black: Does the Act, the Federal Power Act take any position on admission by the Federal Government and in this case, the licensee does not have power under the state law as it has?
Oscar H. Davis: Mr. Justice Black, the Federal Power Act does not do that. It does not grant a condemnation power to the United States, but it's appropriate at this point to mention two other statutes that do, because I think they point out that the result of this case might very well be a matter purely of form, not of substance in an area in which form has never been considered to be important. The Rivers and Harbors Act way back since 1890s, does provide that in certain instances if a city or a corporation desires to build a harbor improvement which is -- it will then donate to the United States and it can't buy it and -- or -- or could procure by purchase, the Federal Government will then condemn it for the City, provided that the City guarantees to the Federal Government the entire just compensation and the entire cost of the suit. In other words, what happens is that the Federal Government condemns the project all the cost including just compensation are paid for by the -- the City or the state-created corporation, but the form is used of a condemnation suit by the Federal Government. Now, that is not provided in the Federal Power Act and we think it's not necessary that it'd be provided. My point at this moment is that if that were provided, you have a difference of form but not of substance. You'd have precisely that the United States going in and condemning this fish -- fish hatchery on behalf of the City of Tacoma, the City of Tacoma paying the entire cost of the -- of the suit including the just compensation which would have to be paid for the State of Washington and then, the United States would turn over the -- the project to the City of Tacoma. There doesn't seem to be any reason why the implementations of the commerce powers of Congress have to be done in that way.In fact, we think that the substance of that has really been accomplished here.
Hugo L. Black: Is there anything in the Washington statute or in the decisions of the Court which forbid at this point to operate it now and exercise its power (Inaudible)
Oscar H. Davis: Not -- none -- none at all. Not at all. There is -- is nothing forbidding Tacoma from operating the plant. All that the Supreme Court of Washington has said is that Tacoma is incapacitated from receiving the -- from condemning the fish hatchery itself.
Hugo L. Black: (Inaudible)
Oscar H. Davis: No, it has definitively not held that. And I think that to tell that Tacoma, if it did get the fish hatchery, by whatever means, is empowered to continue operating under the license. I said before that what -- what has been done here is in substance the same as if the Federal Government had condemned the land. And why do I say that? Because Section 21 of the Federal Power Act which is printed in the Government's brief on page 53, provides that the land which is to be condemned must be in -- necessary to a project which in the opinion of the Federal Power Commission is required for the improvement of waterways and so forth. Now, you have a fish hatchery which according to the very findings of the Federal Power Commission and its order and its license is necessary for this project. It is not as if Tacoma went out and said, “Well, we think this is good land and we'd like to take it.” The Federal Power Commission has determined that this land is necessary for this particular project. The Federal Power Commission has also determined that this project is the one best adapted for the comprehensive development of the water resources of the Northwest in that particular area. The Federal Power Commission has determined this. The Federal Power Commission has also determined that no other project could be constructed more quickly or more economically than the project which Tacoma has been authorized to construct. And I stress again, that was already been brought out, that the State of Washington was a party to the proceedings at which these determinations were made by the Federal Power Commission. And, of course, it opposed -- it presented its position on the matter of fish and -- and the natural resources which were -- this position was taken into account by the Federal Power Commission and elaborate requirements were made for the protection of the fish in -- on the Cowlitz River in connection with the project.
Hugo L. Black: May I ask you another question (Inaudible) a license has been granted that the power plants do, the State itself to abolish the municipality on the publication?
Oscar H. Davis: Well, the Federal Power Act and the Court says that a -- a voluntary transfer of a license requires the approval of the Federal Power Commission. What the bearing on that is, we don't of course authoritatively know, but it might well be said that a -- an abolition by -- of the City or an abolition of the licensee might result in the voluntary transfer of the -- of the license to the incorporating area and it might require the permission of the Federal Power Commission.
Hugo L. Black: Would it require that aliens -- that it seems to be incorporated on this case or is it a meaning of the Act (Inaudible).
Oscar H. Davis: I -- I would not think so, Mr. Justice Black. I would point out in the same connection that I do not see any difference between the abolition of -- of Tacoma as a city and the abolition of a corporation or some other public utility district. In each case, the State which created the agency would have the right to abolish it under ordinary law. I don't think that cities, though they are certainly in a sense more amenable to the jurisdiction of the state legislature than our corporations, stand on any different footing on -- in this respect; that both may be abolished by the State.
Hugo L. Black: (Inaudible)
Oscar H. Davis: I'm not aware of any, Mr. Justice. I would think that the -- the -- that the project would go on possibly subject to the power of the Federal Power Commission to approve the incorporating area or the successor or body or whatever it is that took over the -- the duties and functions of the City of Tacoma that was relating to -- to electric power production and distribution. A word, if I may, on the statutory question of whether Section 21 is a grant of the federal eminent domain power or simply a venue provision. Every time that statute, Section 21 has been cited by this Court, it has always been in terms of a grant of power. It has been the -- the lower courts have treated it this way consistently. The legislative history which is referred to in both the brief of the City of Tacoma and of the Federal Government indicates that there was some objection to it because it was thought of to be a grant of power of the state municipalities. Nevertheless, the grant was made. The Natural Gas Act, which 10 years -- 10 years ago adopted the same method for condemnation was considered by Congress to be a grant of power and has been construed by the lower courts that way. And, of course, as Mr. Ely pointed out, such grants of power have been common throughout our history. I also want to point out that the word “all licensees,” in Section 21 must necessarily cover cities and municipalities. In fact, s the provision was originally presented to Congress it covered only municipalities and public districts and public service corporations and it was broadened to cover all licensees So, it must necessarily cover a licensee which is a city or municipality. I have -- in relation to the -- the question of the constitutionality of this section as a part in this case, I think I have already stated in general what our position is. That -- that the Federal Government has the constitutional right to confer upon the City of Tacoma, powers which are within the general sphere of activity of the City of Tacoma. The -- this has been -- been decided by this Court in cases involving railroads, bridge corporations, telegraph companies and courts.We think actually that is -- even been decided with relation to licensees on the Federal Power Act. I recognize that the First Iowa Hydro Electric case in 328 U.S. did not deal with this precise subject. But the rationale of that case as we read it, and has apparently been read by the Supreme Court of Washington in itself is that a State cannot say, “Our public utility districts or our cities are disabled from performing -- taking a license under the Federal Power Commission if they are otherwise able to engage in that kind of business by enacting various laws relating to navigation and so forth. It's important to know that the dissent on the first appeal in the State Supreme Court in this case, that a Senator said, ”The legislature of Washington, by passing the Fish Sanctuary Act, by saying the dam -- the dams on the Cowlitz River cannot be more than 25 feet high.” That -- that the legislature of Washington in pro tanto disabled the City of -- of Tacoma from taking this license and the majority said, ”No, they had no right to do that.” The City of Tacoma is still a perfectly good licensee. Now, we think that kind of argument goes as well to the issue which is -- that first appear in this case, too. That is, the power of the state to say, “The City of Tacoma is disabled from accepting the federal power of -- the grant of federal eminent domain in Section 21 of the Federal Power Act.” We think that the first hydro case, the Oregon case, as well as the -- all the earlier cases involving railroads which companies and so forth, go to the point that once a State has -- shall I say, allowed to come with a plunge into the water, it can't say, “You can't get your hair wet.” That -- that we think is what the State Supreme Court has said here, that under the state law as interpreted by the -- by the State Supreme Court in both of these opinions has said, “Tacoma may plunge into the mill, come with federal power production as a licensee of the Federal Power Commission and then it has said, “But you can't get your hair wet, though you can engage in swimming needs and everything else.” Well, we think that the Federal Constitution prohibits that kind of string from being attached to the -- to an agency, which is otherwise, a perfectly valid licensee of Congress of the Federal Power Commission acting under a statute which is the -- one of the important implementations of the Federal Commerce Power.
Felix Frankfurter: It is stated there is no point of sharing differences that we count on the same side, but I must ask you to move whether you also take the distinction that (Inaudible). It means this declaration of state law by the Supreme Court and of all as alike prohibition of power of Tacoma to expedite eminent domain either by statute or constitutional provision?
Oscar H. Davis: No, Mr. Justice, except to this extent. If you will recall, I did question the substantiality, in prior, Washington State decisions of this distinction between capacity to accept the --
Felix Frankfurter: You mean that --
Oscar H. Davis: -- act --
Felix Frankfurter: -- and also understood you did reject for the purposes of argument, the suggestion that this is a design ad hoc determination at end of that.
Oscar H. Davis: That's right. Leaving aside the qualification, I -- we would accept that there is no distinction.
Earl Warren: Mr. Davis, do you happen to know whether the -- the State of Washington permits private utilities to condemn state property?
Oscar H. Davis: I do not know.
Earl Warren: Mr. Lynch. Maybe you could answer that question before you start (Voice Overlap) --
John S. Lynch, Jr.: Mr. Chief Justice, I will attempt to answer that. May it -- may it please the Court. It's my understanding that the State of Washington does not allow private utilities. At least, it is held in the case of a railroad company that it could not condemn land of the State that had been dedicated to a governmental purpose. Now, a land that is held in a proprietary capacity, I'm satisfied could be condemned by a public utility just as it could be by the City of Tacoma. And the case which counsel referred to the early Tacoma case of 121 Washington recognized that land held in proprietary capacity could be lead by the State, could be condemned whereas governmental property in the case of Washington could not.
Earl Warren: So, is there any -- is there any agency in the or corporation in the State of Washington that under your law could -- could condemn your state property?
John S. Lynch, Jr.: I'm satisfied that there is such an -- a public agency, Your Honor.
Earl Warren: What kind are they?
John S. Lynch, Jr.: That is the -- what is known as a public utility district and the statute I --
Earl Warren: It's alright. (Inaudible)
John S. Lynch, Jr.: The statute states that the public utility districts can condemn any and all state school or other property and being all inclusive in general, it is assumed that they can so condemn. Now, of course, the fact that the State has selected one agency for that purpose does not indicate that it has selected any other because the inclusion of one would probably mean the exclusion of all others.
Hugo L. Black: As I understand, you could call that (Inaudible) public utility district is unnecessary.
John S. Lynch, Jr.: Mr. Justice Black, the public utility district is a district of a countywide basis which is authorized to furnish electrical service or water service to the area of the county, the inhabitants of the county.
Hugo L. Black: But it's not private.
John S. Lynch, Jr.: It's public. It's a public agency.
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: The same -- it's a municipal corporation just as a county or city or court district or any other agency. And the State has authorized those types of district to condemn state property, but it has not authorized, in our opinion, the city or municipal -- municipal corporation to so condemn. Now, before -- I want to take up in some detail the question of the -- whether or not an adequate federal question is properly presented in this proceeding.But first, I would like to answer counsel on some of the other points that have been raised. Mr. Ely, I feel, indicated that the question of property either could have or might have been raised in the prior hearing before the Federal Power Commission and before the Court of Appeals of the Ninth Circuit. Now, I've examined the briefs of counsel for that case. I was not in the proceedings at that time, but the property or the word property that was the subject of the discussion at that time was the fish. In other words, the fish are the property of the State of Washington and they claimed that the -- that property was being destroyed. Now, the -- at page 118 (a) of the appendix to the petition for writ of certiorari, the three questions that were presented to the Court of Appeals were set out by the Court, as to just exactly what was brought before that Court. And the first was that Tacoma hadn't obtained the permit from the state supervisor of hydraulics. And secondly, that they had not obtained written approval from the State Directors of Fishery and Game as to plans for the proper protection of fish. That was for the letters and for the provision for taking the fish over the dams.And third, that both of the proposed dams exceed the 25-foot height of the Columbia River Sanctuary Act. Now, these were all Police Power Acts similar to the Act that the -- this Court had felt was inoperative in the First Iowa case and the Washington Court, and also the Court of Appeals. It held that those Acts could not operate against the provisions of the -- of the Federal Power Act and that the Federal Act was supreme in its field. But the Court of Appeals specifically, accepted from its decision the question of capacity of the City to operate under the license, and in so many words said this question might be inquired into by the Commission as relevant to the practicability of the plan, but that the Federal Power Commission had no power to adjudicate it. Now, if the Commission has no power to adjudicate, it is fundamental in law that a ruling by such Commission would not be res judicata. And the Power Acts specifically provides the exception which counsel had cited as the basis for appeal from the ruling of the Federal Power Commission to the Court of Appeals have stated that this matter should have been urged before the Federal Power Commission and before the Court of Appeals. Well, --
Speaker: Where is that page you were referring to right now?
John S. Lynch, Jr.: That I just read from, Your Honor, that's at page 118.Well, the reference of what was accepted is at page 121 (a), Your Honor. Yes. It starts about line six or seven of that page. And the statute having --
Felix Frankfurter: (Inaudible)
John S. Lynch, Jr.: Yes, Mr. Justice Frankfurter.
Felix Frankfurter: Why -- why is it a question outside of the scope of the litigation on the license? You said there's no power to resume there.
John S. Lynch, Jr.: Well, Mr. Justice Frankfurter, the Court of Appeals held that questions as to capacity of the City to act on the license could be considered by the Commission, but that the Commission could not adjudicate those.
Felix Frankfurter: It was for those -- before you get to the Court, why was it not enough for permission?
John S. Lynch, Jr.: I can't answer, Your Honor. I -- I wasn't connected --
Felix Frankfurter: No, but that's not --
John S. Lynch, Jr.: -- with the matter of that such.
Felix Frankfurter: -- I'm not asking for matters outside -- outside the record of counsel's new brief, that very conduct of the litigation. I want to know why as a matter of law and now to say that the State which has raised this objection before the Commission.
John S. Lynch, Jr.: Well, I think, Your Honor that the State felt that the Columbia River Sanctuary Act would prohibit the Commission from acting on the matter and as a matter of fact, the examiner thought the Federal Power Commission did recommend against the issuance of the license.
Felix Frankfurter: I don't know, but why when the question of issuing the license or not or the matter of examination by the Commission, what legal reason is there? It has nothing to do with one (Inaudible)? What legal reason is there why the State of Washington didn't -- should not then have said what made the claim then, that you're now making today, namely, the disability, the intricacy of the City of Tacoma that who have -- has power of eminent domain necessary to inspect the -- this budget.
John S. Lynch, Jr.: Well, I think, Mr. Justice Frankfurter, that it would have been wise if that position had been presented --
Felix Frankfurter: Was there any --
John S. Lynch, Jr.: -- this way.
Felix Frankfurter: -- major difficulty in the way of the State of Washington, in making that claim at the time?
John S. Lynch, Jr.: Not that I know of, Your Honor.
Felix Frankfurter: tDid Congress decide -- unless I'm fully wrong, whether or not that claim was determinable without the Court's review would not have here by the Commission is a different story from what we just got (Inaudible)
John S. Lynch, Jr.: I think I probably should agree with that, Your Honor.
Felix Frankfurter: (Inaudible) could have been projected into the proceedings before the Power Commission on the granting or withholding the rights, then is there any reason why it should not also have been projected into the appeal before the Court of Appeals of the United States? What it --
John S. Lynch, Jr.: Well --
Felix Frankfurter: -- might have lost in making the point. That isn't the question. The fact is, whether there was any barrier, any legal barrier against Washington, then taking the position which they've taken now.
John S. Lynch, Jr.: Mr. Justice Frankfurter, I know of no legal barriers that could have prevented the presentation the Court got authority. Now, I will say this that on the First Iowa case, that was a case involving police power law rather than a substantive law of the State, such as the instant case and the type of licensee in that case was -- while it's been referred to as a creature of the State, it was a nonprofit cooperative association, whereas in the instant case, we're dealing with the municipal corporation which is an entirely different type of body. A municipal corporation is simply a civil department of the greater Sovereign State. It's a part of the whole and the powers which it has fundamentally are the powers which its creator has given. Now, as the Court pointed out in the Court of Appeals that there may be limitations in the charter. Well, the charter of the City of Tacoma provides having this as the section of charter having to do with public utility operations provides that the City shall possess all the powers granted to cities by state law and there is no further grant than that charter provision. And what the State of Washington Supreme Court held was that the City would have authority. I mean, that it would have authority as far as Police Power Acts are concerned to construct today. But if that is far as taking property for a proprietary purpose which its sovereign held in a governmental plea was beyond the power of which the State had given to it in the first instance. And that while it could receive a license from the Federal Power Commission that it could not use that license to take the governmental property.
Earl Warren: Suppose let's say that Tacoma was in the State of Florida, and this is a licensee of the Federal Government in this -- in instance.Could he then condemn the state property?
John S. Lynch, Jr.: The facts, of course would be -- I mean, the question would be somewhat different, Mr. Chief Justice, though I feel that as a matter of basic law that property which is held by the State in a sovereign capacity for governmental purposes cannot be taken by any other agency that possibly the United States for a purpose inconsistent with the purpose which the sovereign holds.
Earl Warren: So, that has been held that -- that the licensee is the -- but the Federal Government stands in their shoes in the Government as the situation as it is.
John S. Lynch, Jr.: You mean, by the Washington Supreme Court or --
Earl Warren: No, by -- by federal law. Have it that the -- doesn't its licensee have the right to condemn, normally?
John S. Lynch, Jr.: Well, I can come to that point of the argument, Your Honor, as to whether or not Section 21 is a power --
Earl Warren: No, now that -- I'm not talking about what 21 does. I just -- I just asked you whether you would be here if this happens to be a city from another State.
John S. Lynch, Jr.: Yes, I am satisfied here, Mr. Chief Justice, that the State would be objecting as vociferously, whether it were the City of Tacoma or the City of Portland let's us say or some private --
Earl Warren: -- (Voice Overlap)
John S. Lynch, Jr.: -- utility that we're taking the property which the State held for its governmental purpose.
Earl Warren: Or a private corporation.
John S. Lynch, Jr.: Yes, I am satisfied.
Earl Warren: In or out of your State.
John S. Lynch, Jr.: Except such a -- a corporation, such as a public utility district which the State has by statute authorized to take or I like to call power purchase property of the State.
Earl Warren: And is a public utility -- public utility organization, the only one that the State of Washington would permit to do this?
John S. Lynch, Jr.: I think since -- I think at the present time, Mr. Chief Justice, that that probably is the only type --
Earl Warren: That's it's a fact --
John S. Lynch, Jr.: -- of an agency if operating in our State that it could take the state property. That -- that is governmental property as differentiated from property held in proprietorship.
Earl Warren: Yes, yes.
John S. Lynch, Jr.: Now, counsel has pointed out that -- that this isn't a case involving for some government building such as a state capital or a state university was being taken, but it's just a fish hatchery which may be replaced. Now, thats only presents a matter of degree. It doesn't present a difference in the question of the taking of the governmental property of the State by some other person or body and we don't --
Felix Frankfurter: But suppose that we -- that English question as we believe is what is in this Court, we believe, was coupled if fact if you consider you consider the difference of the English that those who believe with following the result then. What of state property, undoubtedly state property, the Federal Government can detach? I'm referring to the (Inaudible)
John S. Lynch, Jr.: I realize, Mr. Justice Frankfurter, that there may be a distinction, but there is also a distinction when the State would be operating something in a proprietary field. Rather, it's differentiated from a governmental and in the State of Washington this --
Felix Frankfurter: The official (Voice Overlap) --
John S. Lynch, Jr.: -- is and always has been governmental. I mean that the history of the State started on lumber and fish and actually those have been the two strong legs of the State ever -- ever since it's -- was an early territory.
Felix Frankfurter: (Inaudible)
John S. Lynch, Jr.: Now, as far as the question as to the mootness of the -- the possible mootness of the matter, the Section of the Code providing for a license, provides that the dam -- that the project shall be commenced within two years of the date of the license. That's construction of the project works and at that period of commencement may be extended once for not more than two years. Now, there are two dams on the Cowlitz River. I mean, there are two dams in this license. There is the Mayfield Dam at about Mile 52 and then approximately 15 miles upstream is the Mossyrock Dam. The Mayfield is the one which is now under construction. The Mossyrock is the large one which will be the reservoir, of the state of operation. Nothing has been done on the Mossyrock Dam. Now, I don't wish to argue at any great detail on the question of whether or not -- I mean, as to why the City didn't go into the project because I realize that it has been sorely distressed by the restraining order which was placed on it in June of 1955. But the fact remains that the statute itself, which is the grant provides that the project works shall be constructed and the main dam has not been started to this date. Now, I realize that the Federal Power Commission can extend the period of construction under the license, but it has no power to be on the statute as to extension of the period of commencement of construction.
Earl Warren: Do you mean to say that there are 10 dams in this one project that -- that they have to start every one of them within this initial time?
John S. Lynch, Jr.: The statute does not define that point, Mr. Chief Justice. It states that they shall commence the construction of the project works using the plural.
Earl Warren: $7,000,000 to get started.
John S. Lynch, Jr.: Indeed, it is. So, what the City had done at that time is the reason that the City got into that problem. They -- they left the contract and that is before that the -- before the litigation was terminated then a restraining order was placed upon the City immediately, which was later modified by the trial court to allow construction outside of the bed of the river, but not in the bed of the Cowlitz River until the final determination by the Supreme Court of the State of Washington.
Hugo L. Black: (Inaudible)?
John S. Lynch, Jr.: I beg your pardon?
Hugo L. Black: In what power did the City of Tacoma (Inaudible)?
John S. Lynch, Jr.: There is not a public utility district in Pierce County, Mr. Justice Black. There are -- of the 39 counties in the State of Washington, there are 23 of those counties which now are operating public utility districts in the electrical, generation, and distribution lists and two additional counties have water operations, but in neither King County where Seattle is located, nor Pierce County where Tacoma is located is there a public utility district.
Hugo L. Black: So that's created by statute?
John S. Lynch, Jr.: The statute provides for -- as to how they shall be created. They're created by the vote of the people of the several counties and -- and they're authorized and engaged in a proprietary, electrical, and water business.
Hugo L. Black: If this were the county that had provided the (Inaudible)
John S. Lynch, Jr.: In my opinion, Mr. Justice Black, they could take this plant under the strict terms of the statute. I mean --
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: -- they could. They could take over the -- and build the plant and take the state profit. They're specifically authorized to take all state profits.
Hugo L. Black: I was asking you that because I have gathered in your argument that you're making two objections. Maybe I'm wrong. One is that the City of Tacoma has not been given a (Inaudible)
John S. Lynch, Jr.: Well, I think, Mr. Justice Black, that the sovereign can specify whether any of its properties can be taken from it. And that it can choose without -- I mean it can choose which of a public body shall have the right to take its property and the -- the purpose for which it may be taken. Now, there is -- while both cities and public utility districts are in the power operation field, there is some difference in the manner and means in which they operate. One works in an urban area of -- or partly, the cities. The other one works in the countywide basis for the powers furnished for a uniform rate throughout the county and develop of the type -- REA type of operation rather and the -- that purpose is given a more favorable rights, as I read the statute to take over public property. I know of no cases where -- I couldn't cite you a case where a public utility district has taken a state property dedicated to a public use without the consent of the State in the first instance.I know of no case where they obtained it by force.
Felix Frankfurter: There would -- I understand that they had this past record -- Tacoma then Pierce County.
John S. Lynch, Jr.: That is correct, Mr. Justice Frankfurter.
Felix Frankfurter: That the citizens of Pierce County by appropriately by following the procedure outlined in the statute authorizing the erection of a public utility to the power district, that they could establish themselves into public power district, is that right?
John S. Lynch, Jr.: I believe --
Felix Frankfurter: -- (Voice Overlap)
John S. Lynch, Jr.: -- they could, Mr. Justice Frankfurter. I think there has been some discussion that they might even consider such an operation.
Felix Frankfurter: I'm not talking about the practicality. I just want to know what the procedure if they're going to ask. They could have established certain districts and do I likely infer to what you've said that I -- I can understand that they could -- they would have the power to condemn this fishery, in the statute?
John S. Lynch, Jr.: Well, the statute itself has never been construed, Mr. Justice --
Felix Frankfurter: That's now construed.
John S. Lynch, Jr.: -- Justice Frankfurter. Well, it states -- and these are the first few words of it, “A district may take, condemn and purchase, purchase and acquire any public and private property, franchises and property rights including state, county, and school lands.” I mean, in -- of the most inclusive terms.
Felix Frankfurter: And this -- the decision which has - is here on the review, the decision to which as a matter of -- of legal reason and implication of the statute, not by virtue of any statute or constitutional provision, that as Tacoma is the creature can't take property that belongs to creator, is that right?
John S. Lynch, Jr.: In substance, that is correct --
Felix Frankfurter: That is in substance.
John S. Lynch, Jr.: -- Mr. Justice Frankfurter. The -- the State claims that since it is the sovereign and creator of the political subdivisions, that the political subdivision, in other words, the part not being as great as the whole, cannot take the property of the whole --
Felix Frankfurter: Apart from the --
John S. Lynch, Jr.: -- without its consent.
Felix Frankfurter: -- apart from what the opinion is telling you, has that been the current -- is there a practice that's been accepted if I went to sit around in Washington law if I could? Would I find that that has been the trend, the march of decisions or outlooks or the disposition of your Court shouldn't have come as a surprise to anybody?
John S. Lynch, Jr.: They should have come as no surprise to the City of Tacoma, Mr. Justice Frankfurter, because in the case of -- of Tacoma versus State in 1922, the State resisted taking by the City of Tacoma of certain property for another hydroelectric dam and determined that the property -- now, the Supreme Court determined that the major portion of the property had -- was held in proprietary capacity and allowed the City to take it. It determined that other property which had been dedicated to a governmental use had been abandoned from that use and allowed it to be taken. And then, it found that the only fish hatchery that was involved, there was a hatchery also in that case, but that it was downstream from the project and would not be adversely affected by the operation. But the Court in that case specifically found in so many words that if it had been affected by the operation, that the question would end at that particular stage of the proceedings. And this hatchery being upstream from the dam and it will be inundated approximately 60 feet, will be adversely affected and Tacoma was on -- adequate in other words, on its earlier decision as to just what it would have.
Felix Frankfurter: Now, the taxpayers in this case they have to cross (Inaudible) or to head on to their own scheme. I mean, they -- some of their rights were affected. But as to the fishery, Director of Fishery, did they resist the motion insofar as one could tell for this in the execution of their responsibility to fisheries was there some of the authority of the Government and the Government gave direction to which the Bureau of Fishery is their control?
John S. Lynch, Jr.: The State Game Department --
Felix Frankfurter: State Game Department.
John S. Lynch, Jr.: -- Mr. Justice Frankfurter is a Commission which is appointed by the Governor on staggered terms and the appointments are -- are confirmed by the State itself. And it was that body that --
Felix Frankfurter: You mean --
John S. Lynch, Jr.: -- adopted this resolution to make its position clear. Now, the State had been operating this hatchery since at least 1941, and when Tacoma started into this proceeding it knew that there was a hatchery at this location. It -- there's been some reference to the fact that it might be possible for a municipal corporation or, I mean, a State rather, to put in a hatchery or put in some other operation and defeat the federal purpose, but that is not the case here. Actually, the City is trying as to the -- it would appear to defeat the state purpose to take to its municipal function what the State had previously held to the state function.
Hugo L. Black: May I ask you just one other question?
John S. Lynch, Jr.: Yes, Mr. Justice --
Hugo L. Black: It won't (Voice Overlap) --
John S. Lynch, Jr.: -- Black.
Hugo L. Black: -- I understand. (Inaudible)
John S. Lynch, Jr.: I think, Mr. Justice Black, that if the property became a federal property and titles were held in the United States of America, that it could convey to the City under state law of that property and that the --
Hugo L. Black: They --
John S. Lynch, Jr.: -- State could -- I mean that the City (Voice Overlap) --
Hugo L. Black: -- (Voice Overlap) here, the scope of the objection so far (Inaudible) that here the City does not have the right to initiate proceedings that condemns this property whoever thought to find that whether United States Government has it or not, the City doesn't have the right to do it, but it is -- if someone with power to do so is to condemn that then there's nothing at all in Washington Law can bar the carrying out of the federal command in the City -- the City of Tacoma that has the licensee.
John S. Lynch, Jr.: I'm satisfied, Mr. Justice Black, that if -- if the United States could gain title to the premises, that it could convey them to the City and that the City could function in this area. There is no question in my mind about it.
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: Yes, the -- the position of the Washington --
Hugo L. Black: I'm talking about the argument at bar again this time.
John S. Lynch, Jr.: That's right. I understand, Mr. Justice Black.
Felix Frankfurter: Is there a case in the Court if the United States could have filed? Is there -- is that a negative impression to imply that there's some question in your mind about that?
John S. Lynch, Jr.: Well, let me say this, Mr. Justice Frankfurter. I think the Court, a superior federal purpose that the Government of the United States could acquire property which the State held for a governmental purpose as well. I don't think this Court has or any other court who, has ever gone to the point, however, that the Government would have an unlimited right to take for any purpose any state property. Now, I think that Congress under the general powers could determine that the property of the State might be taken, but on an undeclared or rather an unspecified purpose set forth in a general statute. I would be inclined and if you would want to be back before this Court again to present that question for further consideration.
Felix Frankfurter: Nothing in the decision of this Court to uphold this as a fact.
John S. Lynch, Jr.: Thank you, Mr. Justice Frankfurter.
Felix Frankfurter: All right.
Earl Warren: Well, Mr. Lynch, thus your argument leads to the conclusion that in circumstances of this kind where the -- the State refuses to convey its property for this public purpose, that the only licensee that is open to the United States Government for valid purposes is the public utility district in your State and that regardless of whether there is any public utility district covering the particular territory or not.
John S. Lynch, Jr.: Well, let me -- or maybe I shouldn't say this. I -- I understood the public utility district did make an application subsequent while this was all going on here, but I mean that that -- I feel --
Earl Warren: No, but that does in that Court --
John S. Lynch, Jr.: -- no --
Earl Warren: -- you can answer those --
John S. Lynch, Jr.: -- no--
Earl Warren: -- questions as I could be.
John S. Lynch, Jr.: I -- I would --
Earl Warren: I just want to know how far we have to go in a decision. Now, do -- do you go that far?
John S. Lynch, Jr.: I would say this, Mr. Chief Justice Warren, that -- that the City of Tacoma can build this dam tomorrow, but if -- can only build it to a height of 120 feet under this decision.
Earl Warren: No, I'm talking about the circumstances you've got on this case. I want to know if there is any other licensee open to the Federal Government in the State of Washington other than a public utility if there happened to be one.
John S. Lynch, Jr.: I think not, Mr. Chief Justice.
Earl Warren: Well, that's just all I want to know.
John S. Lynch, Jr.: Because that the State of Washington did have a State Power Commission at one time, but that was abolished by act of the legislature. I -- at the present time, I know of only one, but I -- the question, as I see it as to the federal and the state right on this -- the question is this. That the City being simply a municipal subdivision and a part of the State, even if the State Supreme Court of Washington were incorrect in its opinion as to the rights of the Federal Power Commission to grant the license, still on its determination of the powers and abilities of its cities and the capacity of its -- the subdivisions albeit itself, it is the final voice as to what its civil department shall have, what -- which department shall operate in which field and how great shall it -- the power to be in that field. And no other person or body can go through that subdivision of the whole sovereign state and grant to it a power greater than the sovereign itself has granted to it.
Hugo L. Black: Why does it have to have a greater power insofar as the operation is concerned? Suppose that what the Supreme Court would say, “We will not let you determine (Inaudible)
John S. Lynch, Jr.: May I answer that before the recess, Mr. Chief --
Hugo L. Black: (Inaudible)
John S. Lynch, Jr.: -- Mr. Justice Black? Well, let me say this. I don't think that the federal courts would be open under the Eleventh Amendment of the Constitution for process against the State of Washington and take this project at least by the City of Tacoma. They would be by the United States of America, but I don't think the City could get in the federal court against the State.